        Case 1:15-cv-00950-TDC Document 200 Filed 12/26/18 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

 ESTATE OF ARTURO GIRON                    *
 ALVAREZ, by and through Ana Giron
 Galindo as Administrator, et al.,         *

               Plaintiffs,                 *

        v.                                 *          Civ. No. TDC-15-0950

 THE JOHNS HOPKINS UNIVERSITY,             *
 et al.,
                                           *
               Defendants.
                                           *


             MOTION FOR STAY OF ORDER TO PRODUCE DOCUMENTS
                   IN LIGHT OF LAPSE OF APPROPRIATIONS

       The United States of America hereby moves for a stay of the order to produce documents

responsive to Plaintiffs’ subpoena, served on the National Archives and Records Administration

(“NARA”) on April 3, 2018, and the Touhy Request, served on the Office of Personnel

Management (“OPM”) on December 3, 2018, in the above-captioned case. ECF Nos. 190 and 199.

       1.     At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The same

is true for several other Executive agencies, including NARA and OPM. The Department does not

know when funding will be restored by Congress.

       2.     Absent an appropriation, Department of Justice attorneys and employees of the

NARA and OPM are prohibited from working, even on a voluntary basis, except in very limited

circumstances, including “emergencies involving the safety of human life or the protection of

property.” 31 U.S.C. § 1342.
        Case 1:15-cv-00950-TDC Document 200 Filed 12/26/18 Page 2 of 3



       3.     Undersigned counsel for the Department of Justice therefore requests a stay of the

order to produce documents responsive to Plaintiffs’ subpoena, served on NARA on April 3, 2018,

and the Touhy Request, served on OPM on December 3, 2018, until Congress has restored

appropriations to the Department.

       4.     Undersigned counsel will notify the Court as soon as Congress has appropriated

funds for the Department. The Government requests that, at that point, its current deadline to

produce documents be extended commensurate with the duration of the lapse in appropriations.

       Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, the Government hereby moves for a stay of the order to produce documents responsive

to Plaintiffs’ subpoena, served on NARA on April 3, 2018, and the Touhy Request, served on

OPM on December 3, 2018, in this case until Department of Justice attorneys and NARA and

OPM attorneys and employees are permitted to resume their usual functions.

                                                   Respectfully submitted,

                                                   ROBERT K. HUR
                                                   United States Attorney


                                                                  /s/
                                                   KELLY M. MARZULLO (Bar No. 28036)
                                                   Assistant United States Attorney
                                                   36 South Charles Street, 4th Floor
                                                   Baltimore, Maryland 21201
                                                   (410) 209-4800
                                                   (410) 962-2310 (fax)
                                                   kelly.marzullo@usdoj.gov




                                              2
        Case 1:15-cv-00950-TDC Document 200 Filed 12/26/18 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on this 26th day of December 2018, a copy of the foregoing

Motion for Stay of Order to Produce Documents in Light of Lapse of Appropriations and

accompanying proposed Order was electronically filed and served on all counsel of record via the

Court’s CM/ECF system.



                                                                  /s/
                                                   KELLY M. MARZULLO (Bar No. 28036)
                                                   Assistant United States Attorney




                                               3
